Citation Nr: 0715341	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-12 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for "allergies."

2.  Entitlement to service connection for a chronic right 
knee disability.  

3.  Entitlement to service connection for asthma.  

4.  Entitlement to service connection for a chronic low back 
disability.  

5.  Entitlement to service connection for a chronic skin 
disorder.  

6.  Entitlement to service connection for "Gulf War 
Syndrome."  

7.  Entitlement to service connection for chronic tinnitus.  

8.  Entitlement to service connection for diabetes mellitus.  

9.  Entitlement to service connection for gastroesophageal 
reflux disease.  

10.  Entitlement to service connection for liver 
"abnormalities."  

11.  Entitlement to service connection for colon polyps.  

12.  Whether a January 2006 severance of service connection 
for right ear hearing loss was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to July 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.



REMAND

The Board observes that, in correspondence of February 2007, 
the veteran requested a hearing before a traveling Veterans 
Law Judge at the RO.  To date, the veteran has not been 
afforded that hearing.  Nor, apparently, has the veteran's 
request for such a hearing been withdrawn.  Under the 
circumstances, the veteran must be given the opportunity to 
present testimony before a Veterans Law Judge via a hearing 
at the RO prior to a final adjudication of his claims.

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a traveling member of the Board at the RO 
in Phoenix, Arizona.  A copy of the 
letter scheduling the veteran for the 
hearing, as well as a transcript of that 
hearing, should be included in the 
veteran's claim folder.

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for futher appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




